Citation Nr: 0937223	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing loss, currently rated 20 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1946 to July 
1946 and from September 1950 to July 1952.  He is also shown 
to have served in the National Guard from July 1949 to 
September 1950 and from February 1958 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDING OF FACT

The service-connected bilateral hearing loss currently shown 
to be manifested by audiometric findings show that the 
Veteran has Level VI hearing the right ear (even with 
consideration that there is an exceptional pattern of hearing 
loss in this ear), and Level IV hearing in the left ear.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.85, 4.86 including Diagnostic Code 6100 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The Board is also aware of the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that for 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

However, this case was recently overturned by the federal 
circuit.  See Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 
WL 2835434 (Fed. Cir., Sep. 4, 2009) (VCAA notice in a claim 
for increased rating need not be "veteran specific" and 
need not include reference to impact on daily life or rating 
criteria).

Prior to the decision on appeal, in a January 2007 letter, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of 
or submit any further medical evidence that pertained to the 
claims.  He was also advised of how disability ratings and 
effective dates are assigned.  

In a May 2008 letter from the RO, the Veteran was advised how 
VA determines a disability rating.  More specifically, the 
Veteran was advised that to substantiate his claim the 
Veteran should submit evidence as the nature and symptoms of 
the condition; severity and duration of the symptoms; impact 
of the condition and symptoms on employment and daily life; 
and specific test or measurement results, such as audiometric 
tests for hearing loss.  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, VA audiological examinations and the 
Veteran's statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  As such, there is no indication that 
there is any prejudice to the Veteran in considering this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Analysis

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2008).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2008).  

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  These 
provisions apply when either the puretone threshold at each 
of the four specified frequencies is 55 decibels or more, 38 
C.F.R. § 4.86(a), or when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these 
provisions applies, each ear is evaluated separately.  See 38 
C.F.R. § 4.86.  

Accordingly, the Roman numeral designation for the ear with 
an exceptional pattern of hearing impairment is derived from 
Table VI or VIa, whichever results in the higher numeral; 
moreover, when 38 C.F.R. § 4.86(b) is applicable, the 
assigned numeral is elevated to the next  higher Roman 
numeral.  See id.  The Board also notes that Table VIa will 
be used when the examiner certifies that the use of the 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  See 38 C.F.R. § 4.85(c).  

At a VA examination in February 2007, the audiometric studies 
revealed puretone thresholds of 60, 65, 70 and 85 decibels 
for the right ear and 25, 55, 65 and 60 decibels for the left 
ear at 1000, 2000, 3000, and 4000 hertz, respectively.  The 
average pure tone threshold in the right ear was 70 and in 
the left ear was 51.  Speech discrimination ability was 68 
percent in the right ear and 80 percent in the left ear.  The 
examiner diagnosed bilateral moderate to severe sensorineural 
hearing loss for both ears. 

The findings on the Veteran's audiometric examination in 
February 2007 show that he has an exceptional pattern of 
hearing loss in the right ear as outlined in 38 C.F.R. 
§ 4.86(a).  Nevertheless, his hearing impairment results in a 
designation of level VI hearing using either Table VI or VIa.  
He has level IV hearing in the left ear.  Table VII of § 4.85 
provides for a 20 percent evaluation under Diagnostic Code 
6102 when those levels of hearing impairment are 
demonstrated.  

At a subsequent VA examination in February 2009, the 
audiometric studies revealed puretone thresholds of 65, 70, 
70 and 90 decibels for the right ear and 50, 55, 65 and 70 
decibels for the left ear at 1000, 2000, 3000, and 4000 
hertz, respectively.  The average pure tone threshold in the 
right ear was 73.75 and in the left ear was 60.  Speech 
discrimination ability was 68 percent in the right ear and 
82 percent in the left ear.  The examiner diagnosed bilateral 
moderate to profound sensorineural hearing loss for the right 
ear, and normal to severe for the left ear. 

The findings on the Veteran's audiometric examination in 
February 2009 again correlate to a designation of level VI 
hearing in the right ear (even with consideration of the 
exceptional pattern of loss demonstrated) and level IV 
hearing in the left ear.  Table VII of § 4.85 provides for a 
20 percent evaluation under Diagnostic Code 6102 when those 
levels of hearing are demonstrated.  

Consequently, the Board finds that the Veteran does not meet 
the criteria for a rating in excess of 20 percent for his 
bilateral hearing loss at any time during the appeal period.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings higher than those assigned, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board is sympathetic to the Veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, such mechanical 
application of the rating schedule results in a 20 percent 
rating under Diagnostic Code 6102 during the entire appeal 
period.  See Hart supra.

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's hearing loss disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1) at any time during the rating period.  

Evidence of an exceptional disability picture, such as 
frequent hospitalization or marked interference with 
employment due to the hearing loss disability has not been 
demonstrated.  Hence, the Board finds that consideration of 
an extraschedular rating is not indicated in this case.  


ORDER

An increased rating in excess of 20 percent for the service-
connected bilateral hearing loss is denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


